     Case 1:20-cv-00183-SPW-TJC Document 24 Filed 05/21/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION




IN RE: ELECTRONIC DEVICES IN
COURT ENVIRONS                                                 ORDER


      IT IS HEREBY ORDERED that all participants in the settlement conference

in CV-20-183-BLG-TJC be permitted to bring electronic devices into the James F.

Battin Federal Courthouse on May 24, 2021.

      DATED this 21st day of May, 2021.


                                             TIMOTHY J. CAVAN
                                             United States Magistrate Judge
